Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Clarity of Record Comment: On Thursday 4/29/21, the Examiner contacted Applicant with proposed claim amendments to place the application in condition for allowance. On Tuesday 5/4/21, the Examiner requested a status update to which Applicant asked when would I need a response to which the Examiner responded by Friday 5/7/21. As of 5/13/21 there has been no response from Applicant. This application is the Examiner’s oldest new case and now in the “yellow” zone on the Examiner docket. Such that the Examiner does not incur any penalties in the timely processing of applications, the offer of allowable subject matter is hereby withdrawn and this non-FINAL Office Action is being submitted. As a courtesy to the stakeholder, the Examiner notified Applicant of the non-FINAL Office Action being filed on 5/13/21. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claims Status:
	Claims 2-7, 11, 15-16, 23-25, 33-40 have been cancelled.
	Claims 1, 8-10, 12-14, 17-22, 26-31 and 41 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 1, 8-10, 12-14, 17-22, 26-31 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8, 32 and 41 recite limitations directed viscosity. As taught in the article “Measuring the Different Types of Viscosity with Viscometers” by M. Bonner (2017; 6 pages), There are several different types of viscosity. There is:
Dynamic viscosity;
Kinematic viscosity;
Apparent viscosity; and
Relative viscosity. 
Viscosity can also be measure by different viscometers in different methods. There are:
Orifice viscometers;
Capillary viscometers;
Falling piston viscometers;
Rotational viscometers;
Falling ball viscometers; and
Vibrational viscometers. 

In looking to the instant specification to determine which viscosity is meant by Applicant and how it is measured, the Examiner found that Applicant did not perform any viscosity measurements whatsoever. The specification merely states various viscosity ranges without providing any idea as to who those values were measured. Basically, the ordinary artisan is left to any one person’s opinion on which viscosity to measure and how to do so. That is not sufficient. Under Nautilus, a “patent is invalid for indefiniteness if its claim, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).  In the instant case, the required guidance is not provided by the claims, specification, and prosecution history. Accordingly, a claim term is indefinite if it leave[s] the skilled artisan to consult the unpredictable vagaries of any one person's opinion. (Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014)). Also note that where values can vary depending on the basis for their determination, the claimed subject matter may be indefinite.  See Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003) (holding that, where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it). In the instant case, there are different types of viscosity and different means of measuring viscosity. The specification is devoid of any direction as to which viscosity to measure and with what means and is leaving it to the ordinary 
2. Claims 1, 8-10, 12-14, 17-22, 26-31 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 41 are directed to a “nanomaterial-bioscaffold” where the bioscaffold comprises a decellularized tissue conjugated with a nanoparticle. It is unclear from the claim construction if the “nanomaterial” is the same as the “nanoparticle”. Different words used in different parts of the claim are presumed to impart a difference in scope for the claim. A “nanomaterial” appears broader in scope than a “nanoparticle”. This interpretation is supported by the language in claim 32 which doesn’t have any nanoparticles at all. If the claim recited “nanoparticle-bioscaffold” then the claim would be definite. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. Correction is required. 
3. Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18-21 recite “was”. This is past tense. It is unclear if the bionanocomposite still requires such properties or not. "A claim is indefinite if its legal scope is not clear enough that a person of ordinary skill in the art could determine whether a particular composition infringes or Geneva Pharms., Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1384 (Fed. Cir. 2003). Correction is required. 
4. Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires a decellularized tissue conjugated to a nanoparticle. However, the method of claim 32 does not have any nanoparticles and therefore does not fabricate the bionanocomposite of claim 1. Correction is required. 
5. Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “metallic or ceramic or polymeric nanomaterial” is the same or different from “a nanoparticle”. The claim would be clear if it read “…metallic or ceramic or polymeric nanoparticle-bioscaffold, which further comprises a decellularized tissue conjugated with a metallic or ceramic or polymeric nanoparticle…” 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 20130288375) teach a “cell culturing system”, which is a bioscaffold, comprising decellularized tissue homogenate (claims 1-5) that is .

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613